IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs October 5, 2010

           STATE OF TENNESSEE v. ANTHONY BERNARD FARR

               Direct Appeal from the Circuit Court for Chester County
                        No. 09-CR-06 Roy B. Morgan, Judge




               No. W2010-00743-CCA-R3-CD - Filed October 22, 2010


The defendant, Anthony Bernard Farr, stands convicted of (1) possession with intent to sell
.5 grams or more of cocaine, a Class B felony; (2) resisting a stop and frisk, a Class B
misdemeanor; and (3) criminal impersonation, a Class B misdemeanor. The trial court
sentenced the defendant as a Range II, multiple offender to a total effective sentence of
eighteen years in the Tennessee Department of Correction. On appeal, the defendant argues
that the evidence was insufficient to support his conviction for possession with intent to sell
cocaine and that his sentence was excessive. Following our review, we affirm the judgments
of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

J.C. M CL IN, J., delivered the opinion of the court, in which A LAN E. G LENN and C AMILLE R.
M CM ULLEN, JJ., joined.

Clifford K. McGown, Jr. (on appeal), Waverly, Tennessee; George Morton Googe (on
appeal), District Public Defender; Kandi Collins (on appeal and at trial) and Susan D. Kornes
(at trial), Assistant Public Defenders, Jackson, Tennessee, for the appellant, Anthony Bernard
Farr.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Assistant Attorney
General; James G. Woodall, District Attorney General; and Jody S. Pickens, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                        Background
        On March 2, 2009, a Chester County grand jury indicted the defendant on five counts:
(1) possession with intent to sell .5 grams or more of cocaine, a Class B felony; (2)
possession with intent to deliver .5 grams or more of cocaine, a Class B felony; (3) resisting
a stop and frisk, a Class B misdemeanor; (4) tampering with evidence, a Class C felony; and
(5) criminal impersonation, a Class B misdemeanor. The state dismissed the tampering with
evidence charge in May 2009. The parties tried the remaining counts before a jury on
December 2, 2009.

        State’s Proof. Officer Kevin Roden, a patrol officer with the Henderson Police
Department, testified that on October 24, 2008, he went to 419 Beechwood Street in
Henderson, Tennessee, to serve a parole violation warrant from Davidson County on the
defendant. Officer Roden and his partner, Officer Michael Rhodes, were driving down
Beechwood Street when they saw the defendant, whom they recognized from a photograph,
walking along the south side of the street. Officer Roden stepped out of his patrol car and
approached the defendant. When he asked the defendant for his name, the defendant
responded that his name was Anthony Woods. Officer Roden asked for identification, but
the defendant said, “F*** this. I’m out of here.” Then, the defendant ran away from the
officers. Officer Roden pursued him on foot, and Officer Rhodes pursued him in their patrol
car. In the course of the pursuit, the defendant ran behind 427 Beechwood Street. Officer
Roden went around the house to cut him off, and he saw the defendant toss something into
a ditch. After apprehending the defendant, Officer Roden returned to 427 Beechwood Street
and located a baggy containing a white substance in the ditch. Officer Roden testified that
a field test revealed the substance to be cocaine, specifically crack cocaine. Officer Roden
identified photographs of the area around 427 Beechwood Street and the ditch in which he
located the baggy. Officer Roden testified that he was present during the initial search of the
defendant, and the defendant did not have any drug paraphernalia on his person.

      Officer Michael Rhodes, of the Henderson Police Department, corroborated Officer
Roden’s testimony.

        Investigator Gary Davidson, of the Henderson Police Department, testified that he
responded immediately when Officer Roden called over the radio that he was in pursuit of
the defendant because he was already in the area looking for the defendant. He testified that
Officer Rhodes drew his attention to the baggy in the ditch. A police officer photographed
the baggy, and Investigator Davidson collected it as evidence. He performed a field test on
the substance inside the baggy, which tested positive for cocaine base. Investigator Davidson
testified that the substance and the baggy together weighed 12.7 grams. Investigator
Davidson said that he was present when another investigator searched the defendant. The
defendant did not have any drug paraphernalia, but he did have $995 in cash in his pockets.
Investigator Davidson testified that he searched a Cadillac Eldorado that was registered to

                                              -2-
the defendant and located $150 in cash in the glove box and a wallet containing a driver’s
license issued to the defendant. Investigator Davidson said that the last name on the license
was Farr, not Woods. There was no drug paraphernalia in the vehicle. Investigator Davidson
testified that he took the baggy containing cocaine to the Tennessee Bureau of Investigation
laboratory for weight and analysis testing.

       On cross-examination, Investigator Davidson testified that the officers were searching
for the defendant on Beechwood Street because he had received a tip from a confidential
informant that the defendant was in the area. He said that he had information that the
defendant traveled to Henderson on the weekends with cocaine from Nashville. He
contacted Davidson County and discovered that they had a warrant for the defendant.

        Special Agent Melanie Johnson, a forensic scientist with the Tennessee Bureau of
Investigation, testified as an expert in drug identification. She testified that the substance in
this case, without its packaging, weighed 11.7 grams and was cocaine.

      Deputy Marilyn Lott, of the Chester County Sheriff’s Department, testified that she
booked the defendant into the county jail, and he did not report any employment at that time.

       On cross-examination, Deputy Lott testified that she listed “Anthony Farr Woods” as
the defendant’s alias because the defendant told her his name was Anthony Farr Woods but
his paperwork listed his name as Anthony Farr.

        Investigator Steve Davidson, of the Henderson Police Department, testified that in his
experience as a narcotics investigator, cocaine sells for $100 per gram on the street. He
testified that the cocaine taken in this case would sell for between $1100 and $1200. He
testified that the amount of cocaine in this case was more than what he considered a typical
amount for personal consumption. Investigator Davidson said that it was “common to find
large sums of money with cocaine.”

        Defense Proof. Juanita Alexander testified that she was the defendant’s aunt. She
said that his father’s last name was Woods. His mother’s last name was Farr. Ms. Alexander
said that the defendant went by both Farr and Woods.

       After the close of proof and deliberations, the jury found the defendant guilty as
charged. The trial court merged count 2, possession with intent to deliver, into count 1. The
court sentenced the defendant as a Range II, multiple offender to eighteen years in the
Tennessee Department of Correction for possession with intent to sell .5 grams or more of
cocaine. The court sentenced him to six months in the county jail with a release eligibility
of 75% for each of the Class B misdemeanors. The court ordered the defendant to serve his

                                               -3-
Chester County sentences concurrently with each other and consecutively to his sentence in
Davidson County case number 2001-B-735.

                                           Analysis

       On appeal, the defendant challenges (1) the sufficiency of the evidence to support his
conviction for possession of .5 grams or more of cocaine with intent to sell and (2) the trial
court’s imposition of an eighteen-year sentence for the possession conviction. The defendant
does not challenge his convictions or sentences for the two Class B misdemeanors.

                              I. Sufficiency of the Evidence
      The defendant argues that the evidence was insufficient to support his conviction for
possession of .5 grams or more of cocaine with intent to sell because, he contends, there was
no direct proof linking him to the baggy of cocaine. The state responds that the
circumstantial proof was sufficient to support the conviction. We agree with the state.

        Upon review, we reiterate the well-established rule that once a jury finds a defendant
guilty, his or her presumption of innocence is removed and replaced with a presumption of
guilt. State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992). Therefore, on appeal, the
convicted defendant has the burden of demonstrating to the appellate court why the evidence
will not support the jury’s verdict. State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000);
State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). To meet this burden, the defendant must
establish that no “rational trier of fact” could have found the essential elements of the crime
beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); State v. Evans,
108 S.W.3d 231, 236 (Tenn. 2003); see Tenn. R. App. P. 13(e). In contrast, the jury’s
verdict, approved by the trial judge, accredits the state’s witnesses and resolves all conflicts
in favor of the state. State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). The state is entitled
to the strongest legitimate view of the evidence and all reasonable inferences which may be
drawn from that evidence. Carruthers, 35 S.W.3d at 558. Questions concerning the
credibility of the witnesses, conflicts in trial testimony, the weight and value to be given the
evidence, and all factual issues raised by the evidence are resolved by the trier of fact and not
this court. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). We do not attempt to
re-weigh or re-evaluate the evidence. State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006).
Likewise, we do not replace the jury’s inferences drawn from the circumstantial evidence
with our own inferences. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002).

       A defendant may be convicted on the basis of direct or circumstantial evidence or a
combination of both. State v. Winters, 137 S.W.3d 641, 654 (Tenn. Crim. App. 2003); see
also State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). In fact,
circumstantial evidence alone may be sufficient to support a conviction. State v. Tharpe, 726

                                               -4-
S.W.2d 896, 899-900 (Tenn. 1987). However, the circumstantial evidence “must be so
strong and cogent as to exclude every other reasonable hypothesis save the guilt of the
defendant, and that beyond a reasonable doubt.” State v. Crawford, 470 S.W.2d 610, 612
(Tenn. 1971). “A web of guilt must be woven around the defendant from which he cannot
escape and from which facts and circumstances the jury could draw no other reasonable
inference save the guilt of the defendant beyond a reasonable doubt.” Id. at 613.

        “‘[P]ossession’ may be either actual or constructive” and may be proven by
circumstantial evidence. State v. Shaw, 37 S.W.3d 900, 903 (Tenn. 2001) (citing State v.
Patterson, 966 S.W .2d 435, 444-45 (Tenn. Crim. App. 1997); State v. Brown, 915 S.W.2d
3, 7 (Tenn. Crim. App. 1995)). See also State v. Bigsby, 40 S.W.3d 87, 90 (Tenn. Crim. App.
2000). Constructive possession requires proof that a person had the power and intention at
a given time to exercise dominion and control over the drugs either directly or through others.
 Shaw, 37 S.W.3d at 903 (citing State v. Patterson, 966 S.W.2d 435, 444 (Tenn. Crim. App.
1997)). In essence, “constructive possession is the ability to reduce an object to actual
possession.” State v. Ross, 49 S.W.3d 833, 845-46 (Tenn. 2001) (citations omitted).
However, the mere presence in an area where drugs are discovered, or the mere association
with a person who is in possession of drugs, is not, alone, sufficient to support a finding of
constructive possession. Shaw, 37 S.W.3d at 903 (citing Patterson, 966 S.W.2d at 445).

        The intention to sell or deliver drugs may be inferred from the amount of the drug
possessed by the accused along with other relevant facts surrounding the arrest. See Tenn.
Code Ann. § 39-17-419;              see also State v. John Fitzgerald Belew, No.
W2004-01456-CCA-R3-CD, 2005 WL 885106, at *5 (Tenn. Crim. App., at Jackson, Apr.
18, 2005) (noting that the jury can infer intent to sell or deliver when amount of controlled
substance and other relevant facts surrounding arrest are considered together). The amount
the drugs and the manner in which they were packaged may also support an inference of
intent to sell. See State v. Brown, 915 S.W.2d 3, 8 (Tenn. Crim. App. 1995).

        Taken in a light most favorable to the state, the evidence at trial showed that the
defendant fled from police when questioned about his identity and threw something into a
ditch as he ran. The police discovered a baggy containing nearly twelve grams of cocaine
in the same place where Officer Roden saw the defendant toss “something.” The defendant
had $995 in cash on his person when the police apprehended him, and they found another
$150 in cash in his car. They did not find any drug paraphernalia. The jury heard testimony
that drug dealers often have large amounts of cash and carry far more cocaine than one
person would normally consume. They also heard that the police had information that the
defendant came to Henderson on the weekends to sell cocaine. In our view, the evidence was
sufficient for the jury to infer that the defendant tossed the baggy of cocaine during the
pursuit and that the defendant intended to sell the cocaine. Therefore, we conclude that the

                                              -5-
evidence was sufficient to support the defendant’s conviction for possession of .5 grams or
more of cocaine with intent to sell.

                                        II. Sentencing
       The defendant argues that the trial court’s imposition of an eighteen-year sentence was
excessive. The defendant does not challenge his offender status or the application of
enhancement factors. Instead, the defendant claims that eighteen years is excessive
considering the “relatively small amount of the controlled substance in question.”

       When an accused challenges the length and manner of service of a sentence, this court
conducts a de novo review of the record with a presumption that the trial court’s
determinations are correct. Tenn. Code Ann. § 40-35-401. This presumption of correctness
is conditioned upon the affirmative showing in the record that the trial court considered the
sentencing principles and all relevant facts and circumstances. State v. Pettus, 986 S.W.2d
540, 543-44 (Tenn. 1999). However, if the record shows that the trial court failed to consider
the sentencing principles and all relevant facts and circumstances, then review of the
challenged sentence is purely de novo without the presumption of correctness. State v.
Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). We will uphold the sentence imposed by the trial
court if (1) the sentence complies with our sentencing statutes, and (2) the trial court’s
findings are adequately supported by the record. See State v. Arnett, 49 S.W.3d 250, 257
(Tenn. 2001); see also Tenn. Code Ann. § 40-35-210(f).

        Prior to the 2005 amendments to the 1989 Sentencing Act, in sentencing a defendant,
a court was to begin at the mid-point of the statutory range and then apply the appropriate
enhancement and mitigating factors. Pursuant to the 2005 amendments, our Sentencing Act
has abandoned the statutory minimum sentence and renders enhancement and mitigating
factors advisory only. See Tenn. Code Ann. §§ 40-35-114, -35-210(c). The trial court is free
to select any sentence within the applicable range if the length of the sentence complies with
the purposes and principles of the Sentencing Act. Tenn. Code Ann. § 40-35-210; see also
State v. Carter, 254 S.W.3d 335, 343 (Tenn. 2008) (noting that such principles encompass
themes of punishment fitting the crime, deterrence, and rehabilitation). The 2005
amendments set forth certain advisory sentencing guidelines which the trial court is required
to consider but is not bound by. See Tenn. Code Ann. § 40-35-210(c). Although the
application of factors is advisory, a court shall consider evidence and information offered by
the parties on the mitigating and enhancement factors in §§ 40-35-113 and 40-35-114. Id.
§ 40-35-210(b)(5). The trial court is also required to place on the record what enhancement
or mitigating factors were considered, if any, as well as the reasons for the sentence, to
ensure fair and consistent sentencing. Id. § 40-35-210(d). Once applied, the chosen
enhancement factor becomes a sentencing consideration subject to review under Tennessee
Code Annotated section 40-35-401(c)(2). Thus, while the court can weigh enhancement

                                             -6-
factors as it chooses, the court may only apply the factors if they are “appropriate for the
offense” and “not already an essential element of the offense.” Id. § 40-35-114. The trial
court must find facts related to sentencing by a preponderance of the evidence rather than
beyond a reasonable doubt. State v. Winfield, 23 S.W.3d 279, 283 (Tenn. 2000).

        Possession of .5 grams or more of cocaine with intent to sell is a Class B felony.
Tenn. Code Ann. § 39-17-417(c)(1). As a Range II, multiple offender, the defendant was
eligible for a sentence of twelve to twenty years. Id. § 40-35-112(b)(2). The trial court
considered the fact that the case did not involve serious bodily injury as a mitigating factor.
As for enhancement factors, the trial court found that (1) the defendant had a previous history
of criminal convictions in addition to those necessary to establish the sentencing range; (2)
the defendant failed to comply with the conditions of a sentence involving release into the
community; and (3) the defendant was released on parole when he committed the felony.
The defendant concedes that the trial court followed the sentencing statutes, and the record
shows that the trial court considered the sentencing principles and all relevant facts and
circumstances. If our review reflects that the trial court followed the statutory sentencing
procedure, imposed a lawful sentence after giving due consideration and proper weight to
the factors and principles set out under sentencing law, and the trial court’s findings of fact
are adequately supported by the record, then we may not modify the sentence even if we
would have preferred a different result. State v. Hooper, 29 S.W.3d 1, 5 (Tenn. 2000).
Therefore, we conclude that there is no error in the defendant’s sentence.

                                         Conclusion

       Based on the foregoing, we affirm the judgments of the trial court.


                                                    ___________________________________
                                                    J.C. McLIN, JUDGE




                                              -7-